Citation Nr: 0939403	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


1.  Entitlement to a disability rating in excess of 10 
percent for hypothyroidism secondary to I-131 treatment for 
Graves Disease for the period prior to February 27, 2004.

2.  Entitlement to a disability rating in excess of 30 
percent for hypothyroidism secondary to I-131 treatment for 
Graves Disease for the period from February 27, 2004.

3.  Entitlement to a disability rating in excess of 20 
percent for cervical disc disease.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

5.  Entitlement to service connection for dry mouth / 
xerostomia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to 
January 1976 and from November 1982 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal primarily from an August 2003 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Notice of this rating decision was 
sent to the Veteran in September 2003.  A notice of 
disagreement was received in September 2003, a statement of 
the case was issued in April 2004, and a substantive appeal 
was received in September 2004.

The issue of entitlement to service connection for dry mouth 
/ xerostomia comes before the Board on appeal from a January 
2008 RO rating decision.  The procedural status of this issue 
is addressed in more detail in the remand section below.

During the course of this appeal, a December 2004 RO rating 
decision granted a 30 percent disability rating for 
hypothyroidism, effective from February 27, 2004.  Prior to 
this date, the hypothyroidism was rated 10 percent disabling.  
The Veteran maintains her appeal for higher disability 
ratings for hypothyroidism through both periods on appeal, 
prior to and following February 27, 2004.  The Board has 
refashioned the issues, as displayed above, to most clearly 
reflect the periods and contentions featured in these issues 
on appeal.

The Veteran testified at a travel Board hearing in July 2009. 
A transcript of the hearing is of record.

At the time of the Veteran's Board hearing, new VA treatment 
records were added to the claims file.  In a July 2009 signed 
statement, the Veteran's representative waived preliminary RO 
review of the new evidence in accordance with 38 C.F.R. 
§ 20.1304 (2009).

The Board also observes that during the course of this appeal 
the Veteran initiated additional appeals of other issues.  
Statements of the case addressing other issues for which 
appeals were initiated were sent to the Veteran in June 2008 
and July 2008.  However, the claims file reflects that no 
substantive appeal form was received to perfect appeals for 
any issues beyond what was addressed in the April 2004 
statement of the case.  Therefore, the issues addressed in 
the June 2008 and July 2008 statements of the case are not 
currently on appeal and the Board does not have jurisdiction 
to address them.

The issues of entitlement to a TDIU and entitlement to 
service connection for dry mouth are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 24, 2003, the Veteran's hypothyroidism 
was manifested by continuous medication required for control 
of symptoms and/or fatigability, but it was not shown to be 
manifested by the combination of fatigability, constipation, 
and mental sluggishness.

2.  From November 24, 2003, the Veteran's hypothyroidism has 
been manifested by fatigability, constipation, and mental 
sluggishness; it has not been shown to be manifested by 
muscular weakness, mental disturbance, and weight gain.

3.  The Veteran's cervical disc disability is manifested by 
pain and moderate limitation of motion of the cervical spine; 
it is not shown to be manifested by severe limitation of 
motion of the cervical spine, nor by forward flexion of the 
cervical spine 15 degrees or less, nor by ankylosis, nor by 
severe disc disease with incapacitating episodes (bedrest 
prescribed by a physician) having a total duration of at 
least 4 weeks during a 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the Veteran's service-connected 
hypothyroidism have not been met for the period prior to 
November 24, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7903 (2009).

2.  The criteria for entitlement to a disability rating of 30 
percent, but no higher, for the Veteran's service-connected 
hypothyroidism have been met for the period from November 24, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 7903 (2009).

3.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
cervical disc disease are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes 5285 - 5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (prior to September 23, 2002), 
Diagnostic Code 5293 (effective from September 23, 2002, and 
reclassified to 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic Codes 5285 - 5295).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  A letter sent in July 2003 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in this letter, the appellant was advised of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the August 2003 rating decision currently on appeal.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

To the extent to which Dingess may be applicable in this case 
featuring issues of entitlement to increased ratings, the 
Board finds that there has been timely notice of the types of 
evidence necessary to establish a disability rating.  A 
letter sent in June 2008 included the necessary notice 
regarding how VA determines disability ratings and effective 
dates.  The Board notes that this letter was sent to the 
appellant prior to the most recent RO readjudication of the 
issues on appeal in connection with the issuance of an 
October 2008 supplemental statement of the case.  The Dingess 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Veteran 
has been afforded multiple VA examinations to evaluate her 
disabilities in this appeal; all pertinent VA examination 
reports are of record, including those dated in July 2003, 
October 2004, February 2005, March 2007, and November 2007.  
The Board notes that the VA examination reports of record 
contain sufficiently specific clinical findings and informed 
discussion of the pertinent history and features of the 
disabilities on appeal to provide probative medical evidence 
adequate for rating purposes.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran claims entitlement to assignment of increased 
disability ratings for her service-connected hypothyroidism 
and cervical disc disability over the years.  She essentially 
contends that these disabilities have been more severely 
disabling than the ratings assigned over the periods on 
appeal reflect.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Hypothyroidism

The Veteran's service-connected hypothyroidism has been rated 
by the RO under the provisions of Diagnostic Code 7903, which 
is the appropriate provision addressing this disability.  
Under this regulatory provision, a rating of 10 percent is 
assigned for hypothyroidism manifested by fatigability, or 
continuous medication required for control of symptoms.  A 30 
percent disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  A 60 percent rating is assigned for muscular 
weakness, mental disturbance, and weight gain.  A 100 percent 
rating is assigned for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia, and sleepiness.

For the period prior to February 2004, the Veteran seeks a 
disability rating in excess of 10 percent for hypothyroidism.

A July 2003 VA examination report is of record and is the 
earliest pertinent VA examination report from the period on 
appeal.  The July 2003 VA examination report explains that 
the Veteran's hypothyroidism follows from "I-131 treatment" 
for Graves' disease and that she "has been maintained since 
then on Sythroid 0.15 mg daily."  Significantly, the report 
shows that the Veteran "does not complain of any new 
symptoms of her hypothyroidism since her last C&P 
evaluation," but "is requesting an increase because she 
read on a web site that Graves' disease can cause dental 
problems, and she had needed root canal work during her 
service."  The examiner otherwise found that the 
hypothyroidism "continues to be stable on Synthroid 0.15 mg 
daily" and examination "did not show any thyroid 
abnormality."  Thus, the July 2003 VA examination report 
reflects that neither the examining physician nor the Veteran 
herself believed that her hypothyroidism was manifested by a 
combination of fatigability, constipation, and mental 
sluggishness as is contemplated in the criteria for the next 
higher rating of 30 percent.  Nor is there any suggestion 
that the Veteran experienced the more severe hypothyroid 
symptoms contemplated in the criteria for much higher 
ratings.  Without evidence showing such symptoms, the 
criteria for a rating in excess of 10 percent is not 
warranted for that period.

By way of a December 2004 rating decision, the RO assigned a 
30 percent disability rating for hypothyroidism effective 
from February 27, 2004.  The Board notes that the RO's cited 
basis for this increase involved a determination that one of 
the Veteran's symptoms of hypothyroidism was xerostomia (dry 
mouth) and that "[a]lthough xerostomia is not specifically 
cited in the rating criteria, it is analogous to constipation 
in evaluation."  To maintain reasonable consistency in this 
matter, the Board will accept the premise that xerostomia is 
analogous to constipation in the rating criteria for the 
purposes of this decision only.  However, there remains 
additional confusion to address in this case with regard to 
whether the xerostomia is, in fact, a symptom medically 
associated with the service connected hypothyroid pathology 
on appeal in this case.

The Board further notes that the RO re-termed the service-
connected pathology as "hypothyroidism with xerostomia" 
following the December 2004 rating decision.  Confusingly, 
however, the RO issued another rating decision in January 
2008 in which it denied "[s]ervice connection for dry mouth 
as secondary to hypothyroidism with xerostomia ...."  This 
presents some confusion in this appeal because xerostomia is 
a medical term synonymous with dry mouth.  See Merck's 
Manual, (Electronic Publication, Copyright 2007).

The Board thus believes that it must address whether 
xerostomia will be considered a symptom of the service 
connection hypothyroidism pathology for rating purposes in 
this case.  The Board notes that a February 2004 VA 
outpatient treatment record provides an impression of 
"Xerostomia, likely related to prior radioactive iodine 
ablation therapy," which the record reflects is the 
recognized cause of the hypothyroidism.  This does not 
indicate that the xerostomia is part of the hypothyroidism 
pathology, but rather suggests it may share the same cause as 
the hypothyroidism.  Likewise, a November 2003 VA outpatient 
treatment record discusses complaint of "low salivary 
function" in connection with Grave's disease.  The treatment 
for Grave's disease is the recognized cause of the 
hypothyroidism.  A March 2004 VA outpatient record comments 
that "Xerostomia ... appears related to her Iodine therapy for 
her thyroid disease."  In this instance, the Board notes 
that the reference to iodine therapy for thyroid disease 
appears to be an error, as all other indications of record 
show that the Veteran's iodine therapy was for Grave's 
disease, and is thought to have been the cause of (not a 
consequence of) her hypothyroidism.  An October 2004 VA 
examination report comments that "the xerostomia is most 
like caused by her radioactive iodine exposure and is most 
likely a chronic condition."

None of these records nor any other evidence of record 
persuasively characterizes xerostomia as a symptom of 
hypothyroid pathology with an explained rationale or the 
benefit of review of the claims file and full medical 
history.  Furthermore, a November 2007 VA examination was 
conducted for purposes including evaluation of any link 
between hypothyroidism and xerostomia in this case.  The 
November 2007 VA examination report determines, following the 
medical examiner's review of the claims file, that the 
Veteran's "dry mouth is less likely as not (less than 50/50 
probability) caused by or a result of her SC 
hypothyroidism."  This examiner provides a persuasive 
rationale for the conclusion, citing review of medical 
literature, consideration of details of the Veteran's 
documented symptom history, and noting "[n]ormal salivary 
gland evaluation by ENT also discounts any significant 
xerostomia."  The November 2007 VA examination report 
presents probative evidence of record addressing the question 
of whether any xerostomia is a symptom medically related to 
the service-connected hypothyroidism pathology; it is the 
only evidence addressing the question with an explained 
medical rationale citing pertinent documented medical 
history, research, and medical principles.

With full and careful consideration of all of the above, the 
Board finds that the most probative evidence currently of 
record weighs against recognizing xerostomia as a symptom of 
the service connected hypothyroidism in this appeal.  Thus, 
although the Board observes that the Veteran's complaints of 
dry mouth are documented as early as a November 2003 VA 
outpatient treatment record, the Board finds that this does 
not serve as a basis for assignment of an increased 
disability rating for hypothyroidism at that time.

The Board's consideration is here limited to the question of 
whether the xerostomia is a symptom of the service connected 
hypothyroidism on appeal, strictly for the purposes of rating 
hypothyroidism in a manner appropriately consistent with 
prior adjudications of the Veteran's case.  The distinct 
question of whether service connection may be warranted for a 
xerostomia diagnosis is a separate matter which is also in 
appellate status, but not yet fully prepared for Board 
review.  As discussed in the remand section below, a 
statement of the case must be issued to the Veteran with 
regard to her separate appeal of entitlement to service 
connection for dry mouth / xerostomia.  Although some of the 
pertinent evidence may overlap, the Board's finding that 
xerostomia is not a symptom of hypothyroidism for the 
purposes of rating hypothyroidism does not resolve or impact 
the Veteran's appeal for entitlement to service connection 
for xerostomia.  The Board finds that the matters are not 
inextricably intertwined in any manner that would warrant 
delay or deferral of this final decision on the 
hypothyroidism issue.

Returning focus to the hypothyroidism ratings on appeal, the 
Board again notes that the Veteran's hypothyroidism is 
currently rated 30 percent disabling for the period from 
February 27, 2004.  The RO assigned this rating accepting the 
Veteran's documented complaints of fatigability and 
sluggishness together with finding evidence of symptoms 
'analogous to constipation' for this period.  The Board also 
notes that the Veteran has on several occasions competently 
testified that she experiences a manner of fatigability and 
sluggishness due to hypothyroidism; resolving reasonable 
doubt in favor of the Veteran, the Board interprets 
contentions expressed in her September 2003 notice of 
disagreement as competent testimony reporting symptoms of 
fatigue and sluggishness.

Significantly, the Board also notes that actual constipation 
(rather than symptoms analogous to constipation) was noted in 
a November 2003 VA outpatient treatment record.  The note 
documenting complaints of "some mild constipation" follows 
a discussion of the Veteran's history of Grave's disease (the 
treatment for which is recognized as the cause of the 
hypothyroidism).  Considering that constipation is a key 
symptom in the rating criteria for hypothyroidism, and in the 
absence of any medical evidence clearly distinguishing the 
complaint of constipation from the hypothyroidism, the Board 
resolves reasonable doubt in the Veteran's favor.  The Board 
finds that the November 2003 VA outpatient treatment report 
shows complaints of constipation reasonably associated with 
hypothyroidism.  This is the earliest evidence during the 
period on appeal to show this symptom.

Therefore, as of November 24, 2003 (the date of the above 
discussed record), the Board finds that there is a reasonable 
showing of fatigue, mental sluggishness, and constipation 
sufficient to meet the criteria for a 30 percent rating.  
These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  Therefore, a 30 percent disability 
rating for hypothyroidism is warranted from November 24, 
2003.

No rating in excess of 10 percent is warranted during any 
period on appeal prior to November 24, 2003.  The Board has 
reviewed the entirety of the evidence for the period on 
appeal prior to November 24, 2003; the Board finds that no 
evidence probatively contradicts the pertinent facts shown in 
the July 2003 VA examination report.  Those facts, discussed 
above, show that no rating in excess of 10 percent was 
warranted.  The July 2003 VA examination report is highly 
probative evidence with regard to assessing the 
manifestations of the Veteran's hypothyroidism during this 
period.  The report specifically documents and addresses the 
Veteran's hypothyroid symptom complaints at that time, and 
presents the competent medical examiner's assessment of the 
hypothyroidism informed by direct interview and medical 
inspection of the Veteran.

The July 2003 VA examination report weighs against 
entitlement to any rating in excess of 10 percent for the 
period prior to November 24, 2003.  Thus, the Board finds 
that the preponderance of the most probative evidence weighs 
against finding that any rating in excess of 10 percent for 
hypothyroidism is warranted for the period prior to November 
24, 2003.  From November 24, 2003 (and no earlier), a rating 
30 percent for hypothyroidism is warranted.

The Board now turns its attention to consideration of the 
Veteran's claim of entitlement to a rating in excess of 30 
percent for hypothyroidism for the period from November 24, 
2003 onward.  The applicable criteria for a disability rating 
in excess of 30 percent for hypothyroidism require evidence 
of muscular weakness, mental disturbance, and weight gain.  
Id.  None of the evidence for this period on appeal shows 
that the Veteran's hypothyroidism has manifested in such a 
combination of symptoms.  The November 2003 VA outpatient 
treatment records do not indicate the requisite combination 
of symptoms, nor does any subsequent VA outpatient treatment 
record.

An October 2004 VA examination report makes no suggestion of 
muscular weakness, mental disturbance, or weight gain 
associated with the service connected hypothyroidism.  A 
February 2005 VA examination report also makes no suggestion 
of such a combination of symptoms, and indicates that the 
Veteran expressed "no change in her condition" since the 
prior VA examination.  A March 2007 VA examination report 
documents the Veteran's account of her symptom history, but 
significantly notes: "Her thyroid is now normal when she 
takes medication.  She does not have any specific symptoms of 
hyper or hypothyroidism at the present time."  The March 
2007 VA examination report also notes recent weight loss.  
These VA examination reports are highly probative in this 
case as they address the details of the Veteran's hypothyroid 
symptoms throughout the period on appeal, informed by direct 
medical inspection and interview of the Veteran.  The most 
probative evidence weighs against finding that the criteria 
for any rating in excess of 30 percent have been met during 
the period from November 2003 onward.

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's testimony and additional VA 
outpatient treatment records.  None of the other evidence of 
record contradicts the key findings in the probative evidence 
discussed above with regard to all periods on appeal.  
Indeed, the Board emphasizes that the criteria for the 
currently assigned disability ratings contemplate significant 
disability.  The evidence does not show the level of severity 
contemplated by higher ratings for any period on appeal.  The 
evidence does not show, and the Veteran's testimony does not 
clearly allege, that her hypothyroidism currently manifests 
in muscular weakness, mental disturbance, weight gain, cold 
intolerance, cardiovascular involvement, bradycardia, or 
sleepiness.  The evidence from prior to November 2003 does 
not show the combination of constipation, fatigue, and mental 
sluggishness.  The Board finds that none of the evidence of 
record probatively contradicts the findings discussed above, 
nor does any of the evidence of record otherwise probatively 
show that the criteria for any further increased ratings are 
met in this case.


Cervical Disc Disease

The Veteran also claims entitlement to increased disability 
ratings for cervical disc disability.  Preliminarily, the 
Board notes that the evidence of record reflects that the 
Veteran's cervical disc disability manifests in 
radiculopathy.  The Veteran was granted service connection 
for radiculopathy secondary to the cervical disc disability 
in an August 2007 RO rating decision.  In that rating 
decision, the Veteran was assigned a separate disability 
rating for the radiculopathy.  An appeal for a higher rating 
was addressed in the July 2008 statement of the case, but the 
appeal was not perfected with submission of a VA Form 9 or 
equivalent correspondence.  As there is no active appeal 
concerning the rating assigned for left sided cervical 
radiculopathy, the Board will not address that rating or the 
symptoms it contemplates in this decision.

The Board notes that the Veteran filed this claim of 
entitlement to an increased rating for cervical spine 
disability in May 2003.  This claim was filed after the VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed.Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  However, during the 
course of this appeal, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed.Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments discussed 
above have specified effective dates without provision for 
retroactive application, the amendments may not be applied 
prior to their effective dates.  As of those effective dates, 
the Board must apply whichever version of the rating criteria 
is more favorable to the Veteran.

The previous version of the pertinent rating criteria 
provided as follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  Additionally, under Diagnostic Code 5285 
covering fractured vertebra, 10 percent may be added to an 
evaluation for demonstrable deformity of a vertebral body.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
rating is warranted.  A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

The amended version of the rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 'Chronic orthopedic and neurologic 
manifestations' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

A July 2003 VA examination report is the earliest of record 
during the period on appeal.  This report discusses the 
clinical history and the Veteran's account of symptoms with 
regard to the service-connected cervical spine disability.  
The Veteran described "she is in pain all of the time, which 
she describes as being mild 30 percent of the time, moderate 
60 percent of the time and severe 10 percent of the time; she 
states that she is awakened from a sound sleep twice every 
night on the average from this pain."  Significantly, range 
of motion testing during the VA examination revealed "she is 
able to flex her neck fully and extend it normally for her 
age.  She is able to turn her head to the right approximately 
45 degrees and to the left 30 degrees before she winces with 
pain."

Thus, fully normal flexion and extension are shown at that 
time, with full right rotation to 45 degrees and left 
rotation to 30 degrees prior to objective indication of pain.  
The shown ranges of motion, accounting for the Veteran's 
pain, do not represent "severe" limitation of motion as 
contemplated by the applicable former criteria for a rating 
in excess of 20 percent.  The Board finds that the limitation 
of motion, accounting for pain, shown in the competent July 
2003 VA examination report is more appropriately 
characterized as "moderate" than "severe" and, thus, the 
currently assigned 20 percent rating is appropriate.

Furthermore, the Board finds that the July 2003 VA 
examination report shows disability from intervertebral disc 
syndrome that does not otherwise meet the criteria for a 
rating in excess of 20 percent.  The July 2003 VA examination 
report does not reflect the occurrence of medically 
incapacitating episodes of a duration of at least four weeks 
in a 12 month period; neither do any of the other treatment 
reports from that period.

The July 2003 VA examination report is highly probative 
evidence with regard to assessing the manifestations of the 
Veteran's cervical spine disability; the report specifically 
documents and addresses the Veteran's symptom complaints at 
that time, and presents the results of the competent medical 
examiner's pertinent clinical testing and evaluation informed 
by direct interview and medical inspection of the Veteran.  
The July 2003 VA examination report weighs against 
entitlement to any rating in excess of 20 percent for the 
cervical spine disability at that time under any applicable 
criteria.

The Veteran's September 2003 notice of disagreement contained 
a statement arguing "I think most people would consider what 
I live with routinely every day as incapacitating."  The 
Veteran explains that she has "only been physically able to 
work a half day at a time for years" and argues that this 
"equates to about three months of bed rest a year whether a 
physician has prescribed it or not."  The statement goes on 
to suggest that it is impractical for her to obtain a 
physician prescription for bedrest, and that the rating 
criteria's focus upon such a prescription should be 
rewritten.  As discussed above, and as the Veteran's argument 
acknowledges, the applicable rating criteria for a higher 
rating on the basis of incapacitating episodes expressly 
requires a showing of bed rest prescribed by a physician and 
treatment by a physician.  The Board understands the 
Veteran's contention, including in her September 2003 notice 
of disagreement, that she feels VA has not provided her with 
practical access to a physician's care.  However, that 
concern is beyond the scope of what the Board may properly 
address in this adjudication.

The Board is bound by the law, and this decision is dictated 
by the relevant statutes and regulations.  The significant 
determination in this case is that the probative weight of 
the evidence is against finding that the applicable criteria 
for an increased rating have been satisfied; the Board is 
unable to meaningfully address the Veteran's request that 
laws be revised or that her medical care be modified.  The 
Board is without authority to assign a disability rating or 
to otherwise grant benefits on the basis that such result is 
contended to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that 'no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress.'  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

A February 2005 VA examination report again addresses the 
Veteran's complaints of "progressive increase in pain, 
limited range of motion and functional status."  The Veteran 
described "constant 5-6/10 pain in the paravertebral area of 
the distal cervical spine associated with stiffness.  This 
pain is constant in nature and will be aggravated to levels 
of 8-9 with any repetitive use of the cervical spine, as well 
as extended walking."  Further, the Veteran described she 
was "unable to perform any running or similar-type high 
impact activity due to the almost immediate aggravation of 
pain" and experienced "aggravation of pain with prolonged 
position of the head for activities such as reading or 
computer work within 10-15 minutes of onset of the 
activity."  The report also recounts the Veteran's 
description that "two to three days out of seven, she will 
have marked aggravation of pain symptoms, generally related 
to increased occupational activities."  In this regard, 
"she will be incapacitated and unable to pursue her 
occupation as a real estate agent.  These aggravations of 
pain and disability generally last 1-3 days and improve with 
reduced activity and bed rest...  The veteran reports herself 
markedly limited on a daily basis...."

The pertinent clinical findings upon physical examination in 
February 2005 include "tenderness to palpation throughout 
the musculature of the paravertebral musculature, as well as 
the trapezius and elevata scapula group bilaterally and 
evidence of muscle spasm in the left paravertebral area."  
There was "evidence of loss of cervical lordosis on the MRI 
performed one year ago."  Range of motion testing revealed 
"12 degrees of extension, 45 degrees of flexion, 29 degrees 
of left rotation, 19 degrees of right rotation, 16 degrees of 
left flexion, and 16 degrees of right flexion."  The 
examiner noted that "[a]ll motion is clearly painful from 
initiation of movements through the available range of 
motion.  With pain flare or repetitive use, the veteran would 
be expected to loose [sic] approximately 50 percent of the 
remaining range of motion.  The functional impairment is due 
primarily to pain...."

The shown ranges of motion, accounting for the Veteran's pain 
in accordance with the examiner's explanation, do not 
represent "severe" limitation of motion as contemplated by 
the applicable former criteria for a rating in excess of 20 
percent.  The Board finds that the limitation of motion, 
accounting for pain, shown in the competent February 2005 VA 
examination report is more appropriately characterized as 
"moderate" than "severe" and, thus, the currently assigned 
20 percent rating is appropriate.

Furthermore, the Board finds that the February 2005 VA 
examination report shows disability from intervertebral disc 
syndrome that does not otherwise meet the criteria for a 
rating in excess of 20 percent.  The February 2005 VA 
examination report does contain an account of the Veteran's 
own description of frequent incapacitation, but the report 
does not provide evidence of medically prescribed bedrest 
meeting the criteria for an increased rating.  The Board 
observes that the February 2005 VA examination report 
reflects substantial impairment due to cervical spine 
disability, but the report does not provide any evidence 
which might be understood as the equivalent of demonstrating 
medically prescribed bedrest of at least 4 weeks duration in 
a 12 month period.

The February 2005 VA examination report is highly probative 
evidence with regard to assessing the manifestations of the 
Veteran's cervical spine disability; the report specifically 
documents and addresses the Veteran's symptom complaints at 
that time, and presents the results of the competent medical 
examiner's pertinent clinical testing and evaluation informed 
by direct interview and medical inspection of the Veteran.  
The February 2005 VA examination report weighs against 
entitlement to any rating in excess of 20 percent for the 
cervical spine disability at that time under any applicable 
criteria.

A March 2007 VA examination report is also of record.  This 
report documents the Veteran's history and description of 
symptoms essentially consistent with prior reports of record.  
Range of motion testing of the neck revealed: "Forward 
flexion 30 degrees, extension backward 10 degrees, right 
lateral flex 25 degrees, left lateral flex 15 degrees, right 
lateral rotation 50 degrees, left lateral rotation 40 
degrees."  The examiner noted that each motion provoked a 
sensation of pain.  The examiner also noted, with regard to 
"DeLuca criteria," that "[t]here is no change with 
repetitive range of motion of her neck times three.  Pain has 
a major functional impact."

The shown ranges of motion accounting for pain as discussed 
by the March 2007 VA examiner, and in the context of all of 
the prior VA examination reports, do not represent "severe" 
limitation of motion as contemplated by the applicable former 
criteria for a rating in excess of 20 percent.  The Board 
finds that the limitation of motion, accounting for pain, 
shown in the competent March 2007 VA examination report is 
more appropriately characterized as "moderate" than 
"severe."  Additionally, the reported ranges of motion are 
presented in a discussion accounting for functional 
limitation and do not establish that forward flexion of the 
cervical spine is limited to 15 degrees or less; the 
Veteran's cervical spine is not found to be ankylosed.  Thus, 
the currently assigned 20 percent rating is appropriate and 
no applicable criteria for a higher rating are shown to be 
met by this report.

Furthermore, the Board finds that the March 2007 VA 
examination report shows disability from intervertebral disc 
syndrome that does not otherwise meet the criteria for a 
rating in excess of 20 percent.  The March 2007 VA 
examination report reflects substantial impairment due to 
cervical spine disability, but the report does not provide 
any evidence which might be understood as the equivalent of 
demonstrating medically prescribed bedrest of at least 4 
weeks duration in a 12 month period.

The March 2007 VA examination report is highly probative 
evidence with regard to assessing the manifestations of the 
Veteran's cervical spine disability.  The report specifically 
documents and addresses the Veteran's symptom complaints at 
that time, and presents the results of the competent medical 
examiner's pertinent clinical testing and evaluation informed 
by direct interview and medical inspection of the Veteran.  
The March 2007 VA examination report weighs against 
entitlement to any rating in excess of 20 percent for the 
cervical spine disability under any applicable criteria.

The Board has reviewed the entirety of the evidence of 
record, including additional VA outpatient treatment records.  
The Board finds no evidence probatively contradicting the 
detailed and specifically pertinent evidence discussed above 
characterizing the disability associated with the Veteran's 
cervical spine pathology.  The probative medical evidence of 
record repeatedly shows that the extent of limitation, 
including with consideration of Deluca factors, does not meet 
the criteria for any rating in excess of 20 percent during 
the period on appeal.

The Board has considered the Veteran's own testimony, 
including as presented at her July 2009 Board hearing, 
regarding her belief that the pain she experiences has caused 
disability more severe than contemplated by the currently 
assigned ratings.  In this case, however, the competent 
medical evidence offering detailed specific measurements and 
specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
physical and functional limitations of motion.  The medical 
evidence in this case contemplates the Veteran's own 
description of her symptoms and direct inspection of the 
disability.  The lay testimony considered together with the 
probative medical evidence clinically evaluating the severity 
of the disability symptoms, in aggregate, results in a 
preponderance of probative evidence against finding that that 
the criteria for any higher disability rating are met in this 
case.  The Board recognizes that the Veteran's cervical spine 
pathology clearly causes significant disability, and the 
currently assigned 20 percent disability rating contemplates 
significant disability.  Additionally, the Board observes in 
passing that the Veteran's radiculopathy secondary to the 
cervical spine pathology has been separately service 
connected and assigned a separate 20 percent disability 
rating.

Conclusion

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that these disabilities have been more 
severe than the assigned disability ratings reflect.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  In this case, however, 
the competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the disabilities on 
appeal.  The lay testimony has been considered together with 
the probative medical evidence clinically evaluating the 
severity of the pertinent disability symptoms, and a partial 
grant of the benefits sought has been found to be warranted 
in this Board decision.  The preponderance of the most 
probative evidence does not support assignment of any higher 
ratings.

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disabilities on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only her symptoms but the severity 
of her disabilities. For these reasons, referral for 
extraschedular consideration is not warranted.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any of the 
adverse determinations in this decision.  The benefit of the 
doubt has been resolved in the Veteran's favor in granting an 
increased rating for a period on appeal in this case.  The 
preponderance of the evidence is against finding entitlement 
to any further increased ratings in this appeal.  To that 
extent, as the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply and 
the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).


ORDER

For the period prior to November 24, 2003, entitlement to a 
disability rating in excess of 10 percent for hypothyroidism 
is not warranted.  To this extent, the appeal is denied.

For the period from November 24, 2003, a disability rating of 
30 percent, but no higher, is warranted for hypothyroidism.  
To this extent, the appeal is granted, subject to applicable 
laws and regulations governing payment of VA monetary 
benefits.

Entitlement to a rating in excess of 20 percent for cervical 
disc disease is not warranted.  To this extent, the appeal is 
denied.



REMAND

During the course of this appeal, the RO issued a rating 
decision in January 2008 which denied entitlement to service 
connection for "dry mouth as secondary to hypothyroidism 
with xerostomia...."  The Veteran's representative submitted a 
notice of disagreement in June 2008 that identified a 
different issue as the subject of disagreement, but stated 
that the Veteran "disagrees with the ... decision dated 
February 09, 2008."  The official notice of the January 2008 
rating decision denying entitlement to service connection for 
'dry mouth' was sent to the Veteran in a mailing dated 
February 9, 2008.  That rating decision addressed no other 
issues.  It appears that the June 2008 notice of disagreement 
reflects an error on the representative's part in either 
specifying the wrong issue to be appealed, or specifying the 
wrong rating decision by date.  The RO interpreted the June 
2008 notice of disagreement as applying only to the issue 
expressly identified.

However, the Board must liberally construe the June 2008 
correspondence as expressing disagreement and desire for 
appellate review concerning the RO rating decision sent to 
the Veteran on February 9, 2008.  See 38 C.F.R. § 20.201 
(2009).  The rating decision expressly specified by the 
notice of disagreement addressed only one issue, making it 
unnecessary for the correspondence to otherwise expressly 
identify the issue in order to adequately express such 
disagreement.  Therefore, the Board considers the June 2008 
correspondence to have constituted a timely notice of 
disagreement with regard to the January 2008 denial of 
entitlement to service connection for 'dry mouth.'

No statement of the case was issued to address this claim.  
The Board notes that xerostomia is a medical term entirely 
synonymous with 'dry mouth.'  See Merck's Manual, (Electronic 
Publication, Copyright 2007).  To the extent that xerostomia 
has been discussed during analysis of the proper assignment 
of a disability rating for hypothyroidism, this was among the 
questions encompassed in the hypothyroid rating issue that 
has been properly prepared at the RO for the Board's 
appellate review.  However, the issue of entitlement to 
service connection with a separate rating for any diagnosed 
xerostomia pathology is distinct from the question of whether 
xerostomia is a symptom of hypothyroidism for rating 
purposes.  Although some of the evidence may overlap, the 
Board's finding above that xerostomia is not a symptom of 
hypothyroidism for the purposes of rating hypothyroidism does 
not resolve or impact the Veteran's appeal for entitlement to 
service connection for xerostomia.  The Board also observes 
that service connection for any xerostomia diagnosis must be 
considered on a variety of bases, including but not limited 
to whether it is a result of the I-131 radiation treatment 
for Graves Disease which also caused the service-connected 
hypothyroidism.

Therefore, the Board finds that the January 2008 RO rating 
decision denying entitlement to service connection for dry 
mouth / xerostomia addressed a matter not encompassed in any 
other claim advanced by the Veteran.  The Veteran's June 2008 
notice of disagreement clearly expresses a desire to appeal 
the January 2008 RO rating decision (with reference to the 
exact date upon which notice of this decision was mailed to 
the Veteran).  No statement of the case has addressed this 
issue.  The United States Court of Appeals for Veterans 
Claims (Court) has now made it clear that the proper course 
of action when a timely notice of disagreement has been filed 
is to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Appropriate action, including issuance 
of a statement of the case, is now necessary with regard to 
the issue of entitlement to service connection for dry mouth 
/ xerostomia.  38 C.F.R. § 19.26.  The Veteran will then have 
the opportunity to file a timely substantive appeal if she 
wishes to complete an appeal as to this issue.

With regard to a TDIU, the Board observes that the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.

In the present case, during the course of her increased 
rating claims on appeal, the Veteran has reasonably contended 
that she is unemployable due to the service-connected 
disabilities at issue.  In this regard, the Board notes that 
the March 2007 VA examination report shows that the Veteran 
told the examiner that she had stopped working in 2004 
because she was no longer able to tolerate her symptoms 
adequately to continue.  The Veteran's lay statements further 
suggest that she considers her disabilities on appeal to be 
so severely incapacitating as to render her essentially 
unemployable, including her July 2009 Board hearing testimony 
in which she states "It has ruined my ability to be able to 
work with any consistency," and "I would ask to be 
considered 100 percent disabled [due to] these two things and 
they aren't all there is."  Therefore, the Board finds the 
record has reasonably raised the issue of entitlement to a 
TDIU as an element of the increased rating claim on appeal.  
Since entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the 
Board to remand, rather than refer, the TDIU issue to the 
agency of original jurisdiction for proper development and 
adjudication.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of 
entitlement to service connection for dry 
mouth / xerostomia, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 in response to the June 2008 
notice of disagreement, including issuance 
of an appropriate statement of the case, 
so the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal.

2.  After completion of any necessary 
notice, assistance, and other development 
which may be deemed necessary, the RO 
should adjudicate the Veteran's claim of 
entitlement to TDIU.  If the claim is 
denied, then the RO should furnish the 
Veteran and her representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


